Citation Nr: 1441240	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer of the chest as secondary to exposure to Agent Orange and other substances.

2.  Entitlement to service connection for skin cancer as secondary to exposure to Agent Orange and other substances.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Regional Office (RO) in Togus, Maine.  The Indianapolis, Indiana RO has assumed the role of agency of original jurisdiction.  The Board has recharacterized the claims as reflected on the title page to better reflect the Veteran's contentions.  

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in January 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of skin cancer of the chest and skin cancer, secondary to exposure to Agent Orange and other substances.  

The Veteran testified during his January 2013 Board hearing that although his military occupational specialty was a stone mason, he participated in vegetation clearing and packing crates.  The Veteran unpacked and repacked crates of ammunitions and other supplies due to humidity rotting the boxes and wood the supplies were previously stored.  Ammunition would at times be broken, damaged or leaking; he disposed of the damaged materials and repacked the usable materials.  The Veteran contends he was exposed to agent orange and other unknown substances such as broken ammunition, rotting wood and boxes while conducting his duties.  The Veteran did not have symptoms for several years after service and did not initially seek treatment because of financial reasons.  The Veteran had some difficulty remembering when his symptoms began but reported that approximately four years or so after service symptoms really started to bother him.  He may have had minor soreness on his chest within a year of service but he did not seek treatment for his chest until 1995 when he noticed "things" on his chest.  

If a Veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, certain diseases listed at 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service.   The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e) does not include melanoma nor basal cell carcinoma.  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

As the evidence shows that the Veteran's skin cancer may be related to service, he should be afforded a VA examination to determine the nature and etiology of his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to the examination the Veteran's service personnel records should be obtained, to include a list of his assignments in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 38 C.F.R. 
§ 3.159(b) notice for a claim of service connection for residuals of skin cancer of the chest and skin cancer.  He should have adequate opportunity to respond.  

2.  Obtain any updated VA treatment records and the Veteran's service personnel records, including a list of his duties in Vietnam, from the National Personnel Records Center.  

3.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of his claimed skin cancer residuals of the chest and skin cancer to include as secondary to Agent Orange and other substances.  The examiner is requested to review the claims file, including the Veteran's service treatment records, post-service treatment records, and a copy of this remand.  

Based on review of the record, the Veteran's reported contentions, and examination of the Veteran, the examiner should respond to the following:

Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that residuals of skin cancer of the chest and skin cancer had its onset in service or is caused by or etiologically related to active duty, including exposure to Agent Orange and other substances such as broken ammunition, rotting boxes and wood.

A complete rationale for all opinions should be expressed

4.  The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



